                Case 2:19-cv-00121-TSZ Document 1 Filed 01/28/19 Page 1 of 6




1

2

3


4

5
                                     UNITED STATES DISTRICT COURT
6
                               WESTERN DISTRICT OF WASHINGTON AT SEATTLE

7    LOCALS 302 AND 612 OF THE
     INTERNATIONAL UNION OF                                                   NO.
8    OPERATING ENGINEERS
     CONSTRUCTION INDUSTRY HEALTH
9
     AND SECURITY FUND; LOCALS 302                                            COMPLAINT TO COLLECT TRUST
10
     AND 612 OF THE INTERNATIONAL                                             FUNDS AND UNION DUES
     UNION OF OPERATING ENGINEERS-
n    EMPLOYERS CONSTRUCTION
     INDUSTRY RETIREMENT FUND;
12   ALASKA OPERATING ENGINEERS"
     EMPLOYERS TRAINING TRUST FUND;
13   and LOCAL 302 INTERNATIONAL
     UNION OF OPERATING ENGINEERS,
14

15                                         Plaintiffs.

16                            V.


17   ALASKA INDUSTRIAL LLC, an Alaska
     limited liability company,
18

19                                         Defendant.

20
                                                                        COUNT ONE
21
                 Plaintiff Operating Engineers-Employers Welfare, Pension, and Training Trust
22

     Funds allege:
23


24

25


26   COMPLAINT TO COLLECT TRUST FUNDS
     AND UNION DUES                                                                    Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                                         ATTORNEYS AT LAW
     Page 1 of 6
     G:\01-01999\540 IUOE TrustVUaska Industrial 02153 H-'iS-VComptaint.doc             100 WHST HARR1SON STREET • NORTH TOWHI^, SUITE 300
                                                                                                    SEATTLH, WASHiNOTON 98119
                                                                                             TELEPI 10NE: (206) 285-046'! • FAX: (206) 285-8925
                Case 2:19-cv-00121-TSZ Document 1 Filed 01/28/19 Page 2 of 6




1

                 They are unincorporated associations operating as Trust Funds pursuant to
2

3    Section 302 of the Labor Management Relations Act of 1947, as amended, under the

4    respective names of Locals 302 and 612 of the International Union of Operating

5
     Engineers-Construction Industry Health & Security Fund, Locals 302 and 612 of the
6
     International Union of Operating Engineers-Employers Construction Industry
7
     Retirement Fund, and Alaska Operating Engineers-Employers Training Fund, to
8
     provide medical, retirement, and training benefits to eligible participants. Plaintiffs'
9
     offices are located in King County, Washington.
10


11                                                                            II.

12               The Court has Jurisdiction over the subject matter of this action under Section

13
     502 (e)(l) and (0 of the Employee Retirement Income Security Act of 1974
14
     ("ERISA"), 29 U.S.C. §1132 (e)(l) and (f) and under Section 301 (a) of the Taft-
15
     Hartley Act, 29 U.S.C. §185 (a).
16


17
                 Venue is proper in this district under Section 502 (e)(2) of ERISA, 29 U.S.C.
i6

19   §1132 (e)(2), because Plaintiff Trusts are administered in this district.

20                                                                            IV.

21               Defendant is an Alaska limited liability company.

22
                                                                              V.

23
                  Defendant is bound to a collective bargaining agreement with Local 302 of the
24
     International Union of Operating Engineers (hereinafter "Local"), under which
25

26   COMPLAINT TO COLLECT TRUST FUNDS
     AND UNION DUES                                                                 Reid, McCarthy, Ballew & Leahy, L.L.P.
     Page 2 of 6                                                                                    ATTORNEYS AT LAW
     G\01-01999\540 IUOE Trust\Alaska Industrial 02153 ll-18-\Comp)aint.doc         100 WEST HAKRISON STKfifiT • NORTH TOWER, SUITE 300
                                                                                               SEATTLE, WASHINGTON 98119
                                                                                         TELEPHONE: (206) 285-CMM • FAX: (206)285-8925
                Case 2:19-cv-00121-TSZ Document 1 Filed 01/28/19 Page 3 of 6




     Defendant is required to promptly and fully report for and pay monthly contributions
1

     to the Plaintiff Trusts at varying, specified rates for each hour of compensation
2

3    Defendant pays to its employees who are members of the bargaining unit

t    represented by the Local (such bargaining unit members are any of Defendant's part

5
     time or full time employees who perform any work task covered by the Defendant's
6
     labor contract with the Local, whether or not those employees actually Join the
7
     Local).
8
                                                                              VI.
9
                  Defendant accepted Plaintiffs' respective Agreements and Declarations of
10


11   Trust and thereby agreed to pay to each of Plaintiff Trusts liquidated damages equal

12   to twelve percent (12%) of all delinquent and delinquently paid contributions, or

13   $25.00 per month, whichever sums are greater, and twelve percent (12%) annual

f4
     interest accruing upon each monthly contribution delinquency from the first day
15
     thereof until fully paid, as well as all attorneys fees and costs, including audit
16
     expenses if applicable, which Plaintiffs incur in collection of Defendant's unpaid
17
     obligations.
i8

19
                                                                              VII.

20               Since the 1 day of November 2018, Defendant failed to promptly report for

21   and/or pay to Plaintiff Trusts all amounts due them, as hereinabove set forth, for work

22
     performed by Defendant's employees, and only Defendant's records contain the
23
     detailed information necessary to an exact determination of the extent of Defendant's
24
     unpaid obligations.
25

26   COMPLAINT TO COLLECT TRUST FUNDS
     AND UNION DUES                                                                  Reid, McCarthy, Ballew & Leahy, L.L.P.
     Page 3 of 6                                                                                     ATTORNEYS AT LAW
     G:\01-01999\540 tUOE TrustWlaska fndustriat 02153 ll-18-\Complaint.doc          100 WHST HARIUHON STHRRT • NORTH TOWER, SUITE 300
                                                                                                 SEATTLE, WASHINGTON 98119
                                                                                          TELEPHONE: (206) 285-0^6^ • FAX: (206)285-8925
                Case 2:19-cv-00121-TSZ Document 1 Filed 01/28/19 Page 4 of 6




                                                                             COUNT TWO
1

2
                 Plaintiff. Loca! 302 of the international Union of Operating Engineers

3    (hereinafter "Local"), alleges:

4                                                                              I.


5                 It is a labor organization with its principal offices in King County and brings
6
     this action pursuant to Section 301 of the Labor Management Relations Act of 1947,
 7
     as amended.
 8

 9                                                                            li.

10
                 Defendant is an Alaska limited liability company.
II
                                                                              III.
12
                  Defendant entered into an agreement with the Local, whereunder Defendant
13
     agreed to deduct from the periodic paychecks of its employees who are represented
f4
     by the Local, specified amounts for each hour of compensation Defendant pays to
15


16   those employees and to remit the total thus deducted each month to the Plaintiff

17   Local no later than the fifteenth (15th) of the month immediately following the month

18   in which such deductions were made.

19
                                                                              IV.

20
                 Since the 1 day of November, 2018, Defendant failed to promptly report for
21
     and/or pay to the Local the total sum deducted from the periodic paychecks of
22
     Defendant's employees who are represented by the Local.
23


24

25


26   COMPLAINT TO COLLECT TRUST FUNDS
     AND UNION DUES                                                                      Reid, McCarthy, Ballew & Leahy, L.L.R
     Page 4 of 6                                                                                        ATTOKNEYS AT LAW
     G:\01-01999\540 IUOE TrustWlaska Industrial 02153 H-18-\Comptaint.doc               100 WEST HAKIUSON STREET • NORTH TOWER, SUITE 300
                                                                                                    SEATTLE, WASI iINGTON 98119
                                                                                              THLEPHONE: (206) Z85.0W * FAX: (206)285-8925
                                                                                                             SX^^K
                Case 2:19-cv-00121-TSZ Document 1 Filed 01/28/19 Page 5 of 6




                  WHEREFORE, Plaintiffs pray the Court as follows:
1

     1. That the Defendant be compelled to render a monthly accounting to the
2

3                 Plaintiffs' attorneys and set forth in it the names and respective social security

4                 numbers of each of the Defendant's employees who are members of the

5
                  bargaining unit represented by the Local, together with the total monthly hours
6
                 for which the Defendant's compensated each of them, for the employment
7
                  period commencing November 2018 to the date of service of this Complaint to
8
                  Collect Trust Funds and Union Dues, and for whatever amounts may
9
                  thereafter accrue.
10


11   2. That plaintiff Trust Funds be granted judgment against Defendant under

12                COUNT ONE for:
13                            a. All delinquent contributions due;

14
                              b. All liquidated damages and pre-Judgment interest due;
15
                              c. All attorneys fees and costs incurred by Plaintiffs in connection
16
                                          with Defendant's unpaid obligations; and
17
                              d. Such other and further relief as the court may deem Just and
f8

19                                         equitable.

20   3. That Plaintiff Trusts be granted Judgment against Defendant under COUNT

21               TWO for:

22
                              a. All amounts owing to it by the Defendant; and
23
                              b. Such other and further relief as the court may deem just and
24
                                          equitable.
25

26   COMPLAINT TO COLLECT TRUST FUNDS
     AND UNION DUES                                                           Reid, McCarthy, Ballew & Leahy, L.L.P.
     Page 5 of 6                                                                               ATTORNEYS AT LAW
     G:\01-01999^540 IUOE TfustWlaska tndustfial 02153 ll"18-\Complalntdoc     100 WEST HARR1SON STREET • NOKTH TOWRR, SUITE 300
                                                                                           SEATTUi, WASHINGTON 98119
                                                                                    TELEPHONE: (206) 285-0t64 * FAX: (206)285-8925
                                                                                                    i?c^£=L^^iq
                Case 2:19-cv-00121-TSZ Document 1 Filed 01/28/19 Page 6 of 6




1

                  DATED thi                           day of January 2019.
2

3

4                                                                            REID, MCCARTHY, BALLEW & LEAHY,
                                                                             L.L.P.
5


6

7
                                                                             Russell J. Reid.JAfSBA#2560
8                                                                            Attorney for Plaintiffs

9

10

11


12

13


14

15


16


17

16

19

20

21


22

23

24

25


26   COMPLAINT TO COLLECT TRUST FUNDS
     AND UNION DUES                                                                        Reid, McCarthy, Ballew & Leahy, L.LR
     Page 6 of 6                                                                                            ATTOKNRYSATLAW
     0^01-01999^40 SUOE TrustWlaska Industrial 02153 11-18 ^Complaint, doc                  100 WILST HAKKiSON STREET • NORTH TOWER, SUITE 300
                                                                                                        SEATTLE, WASHINGTON 98119
                                                                                                 TELEPHONI;: (Z06) 285.0464 • f:AX: (206)2»5-8925
                                                                                                                  ®<^^^K
